DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the oxidation composition" in the penultimate line of the first paragraph.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites an oxidizing composition and it is unclear if “the oxidation composition” is in reference to that or to another composition. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderheggen et al. (US 2017/0340549, Nov. 30, 2017) in view of Bartels (DE 102008036952 A1, Jun. 10, 2009).
	Anderheggen et al. disclose a blonding powder (¶ [0011]) comprising at least one oxidizing agent selected from sodium percarbonates and inorganic salts of a peroxosulfuric acid, and mixtures thereof, (¶ [0012]) and 0 to 8 wt. % water (¶ [0015]). Suitable inorganic salts of peroxosulfuric acid include potassium peroxodisulfate and sodium peroxodisulfate (¶ [0026]). The at least one oxidizing agent is in a total amount of 5 to 85 wt. % by weight of the blonding powder (¶ [0027]). The blonding powder additionally comprise at least one inorganic alkalizing agent that is solid at 20⁰C and 1013 mbar, which is preferably present in a total amount of 1 to 60 wt. %. Suitable at least one inorganic alkalizing agents that are solid at 20⁰C and 1013 mbar include sodium metasilicate and sodium silicate each having a molar SiO2/Na2O ratio of ≥ 2 (¶ [0076] and [0077]). The blonding powder additionally comprise at least one oil in a total amount of 0.1 to 15 wt. % (¶ [0083]). Suitable oils include 2-hexyldecanol, 2-octyldodecanol, 2-ethylhexyl alcohol, and isostearyl alcohol (i.e. claimed at least one branched fatty alcohol with 8-24 carbon atoms) (¶ [0086]). To lighten keratin fibers, the blonding powder is mixed with an oxidation composition, which contains 50 to 96 wt. % water, 0.5 to 20 wt. % hydrogen peroxide, and at least one pH setting agent in an amount such that the oxidation composition has a pH value in the range of 2.5 to 5.5, measured at 20⁰C. Immediately thereafter, the mixture is applied to keratin fibers; left on the fibers for 5 to 60 minutes; and subsequently the fibers are rinsed with water and optionally washed with a surfactant-containing cleansing agent. The blonding powder and the oxidation composition are preferably mixed with each other in a weight-based ratio of 0.2 to 1 (¶ [0098]). The mixture is a ready-to use mixture (¶ [0139]). 
Anderheggen et al. differ from the instant claims insofar as not disclosing wherein the blonding powder comprises from about 0.1 to about 15% by weight of at least one dialkyl ether with 6 to 18 C atoms in the alkyl group.
However, Bartels discloses agents for lightening keratin fibers (¶ [0001]). The agent may comprise oil bodies as a care substance (¶ [0176]). Suitable oils include di-n-alkyl ethers having a total of between 12 and 36 carbon atoms, such as di-n-octyl ether (¶ [0274]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Anderheggen et al. disclose wherein the blonding powder comprises at least one oil. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated di-n-octyl ether having between 12 and 36 carbon atoms into the composition of Anderheggen et al. since this is a known and effective oil for a keratin fiber lightening composition as taught by Bartels.
In regards to instant claim 1 reciting about 0.1 to about 15% of at least one dialkyl ether with 6 to 18 C atoms in the alkyl group, Anderheggen et al. disclose wherein the amount of the at least one oil totals to 0.1 to 15 wt. %. The claimed amount of at least one dialkyl ether with 6 to 18 C atoms in the alkyl group would have been obvious from this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 1 reciting wherein the composition comprises no ammonium compounds, no paraffin oil, no mineral oil, and no silicone compounds, Anderheggen et al. do not disclose wherein the composition requires these compounds. See for example claim 1 of Anderheggen et al. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition free of an ammonium compound, a paraffin oil, a mineral oil, and silicone compounds. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/116,318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional compositions) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612